EXHIBIT 10.2
 
 
AMENDMENT No. 2, dated as of August 21, 2007 (“Amendment”), executed in
connection with the Credit Agreement, dated as of November 23, 2005, and entered
into by and among MTM Technologies, Inc., a New York corporation ("MTM"), MTM
Technologies (California), Inc., a Delaware corporation ("MTM-CA"), MTM
Technologies (Texas), Inc., a Delaware corporation ("MTM-TX"), MTM Technologies
(US), Inc., a Delaware corporation ("MTM-US"), MTM Technologies (Massachusetts),
LLC, a Delaware limited liability company ("MTM-MA") and Info Systems, Inc., a
Delaware corporation ("ISI", MTM, MTM-CA, MTM-TX, MTM-US, MTM-MA and ISI being
collectively, the "Borrowers" and each a "Borrower"); Columbia Partners, L.L.C.
Investment Management, as Investment Manager; and National Electrical Benefit
Fund, as Lender (as amended or modified from time to time, the “Credit
Agreement”).  Terms which are capitalized in this Amendment and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.
 
WHEREAS, the Borrowers are replacing the existing Senior Bank Indebtedness with
a new loan facility from GE Commercial Distribution Finance Corporation (in its
capacity as agent for itself and the various lenders under the GE Financing
Agreement, “Senior Agent”) and in connection therewith, have requested that the
Investment Manager and the Lender enter into a Subordination Agreement with
Senior Agent in substantially the form attached hereto as Exhibit A (the “GE
Subordination Agreement”).
 
WHEREAS, the Investment Manager and the Lender are willing to enter into the GE
Subordination Agreement, but only on the condition that the Credit Agreement be
amended as set forth in this Amendment.
 
WHEREAS, the Borrowers are willing to amend the Credit Agreement as set forth in
this Amendment in order to induce the Investment Manager and Lender to enter
into the GE Subordination Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
Section One.  Amendment to Credit Agreement.
 
(a)           Section 1.3(b) of the Credit Agreement is hereby amended by
deleting the reference to “November 23, 2009” contained therein and inserting
“November 23, 2010” in lieu thereof, thereby modifying the definition of
“Maturity Date.”

 
(b)           Section 1.3(c) of the Credit Agreement is deleted in its entirety,
and following is substituted in lieu thereof:
 
“(c)           Interest.  The outstanding principal amount of the Note shall
bear interest at a rate per annum equal to 4.52% for the term between the date
of issuance and the final payment in full of the Obligations.  Interest on the
outstanding principal amount of the Note equal to the Applicable Current Cash
Rate shall be payable in cash in arrears on each Quarterly Interest Payment
Date.  As used herein, the term “Applicable Current Cash Rate” shall mean (i)
for the period from the Second Amendment Date through the first anniversary of
the Second Amendment Date, one percent (1.0%) on an annualized basis, (ii) for
the period from the date immediately following the first anniversary of the
Second Amendment Date through November 22, 2009, two percent (2.0%) on an
annualized basis, and (iii) for the period from November 23, 2009 until payment
in full of the Obligations, eight percent (8%) on an annualized basis.  All
remaining accrued and
 

--------------------------------------------------------------------------------


 
unpaid interest shall be payable by Borrower to Investment Manager, for the
benefit of Lender, on the Maturity Date, upon a Change of Control, Liquidity
Event or Partial Liquidity Event, on the date of any prepayment or at such time
such amount becomes due and payable in accordance with the terms hereof.  All
computations of interest payable hereunder shall be on the basis of a 360-day
year consisting of twelve 30-day months and actual days elapsed in the period of
which such interest is payable.”
 
(c)           Section 1.4 of the Credit Agreement is deleted in its entirety,
and following is substituted in lieu thereof:
 
           “1.4           Payment Premium.  Upon the occurrence of the Maturity
Date, an acceleration of the Loan due to an Event of Default, a Change of
Control, a Liquidity Event, a Partial Liquidity Event or a voluntary prepayment
pursuant to Section 1.8(a), Borrowers shall pay to Investment Manager, for the
benefit of Lender, in addition to all other amounts due hereunder, a payment
premium (the “Payment Premium”) equal to (i) for the period from the Closing
Date through and including July 31, 2007, the amount required to provide the
Lender with an IRR during such time period of eleven percent (11%) per annum,
except during any period in which an Event of Default shall have occurred and be
continuing, in which case the IRR for such period shall be adjusted to thirteen
percent (13%) per annum, (ii) for the period from August 1, 2007 through and
including the August 21, 2007, the amount required to provide the Lender with an
IRR during such time period of thirteen and one-half of one percent (13.5%) per
annum, except during any period in which an Event of Default shall have occurred
and be continuing, in which case the IRR for such period shall be adjusted to
fifteen and one-half of one percent (15.5%) per annum, and (iii) at all times
thereafter, until the date on which all Obligations have been paid in full, the
amount required to provide the Lender with an IRR during such time period of
fifteen percent (15%) per annum, except during any period in which an Event of
Default shall have occurred and be continuing, in which case the IRR for such
period shall be adjusted to seventeen percent (17%) per annum, all in accordance
with the calculation examples set forth on Exhibit 1.4 (after giving effect to
the modification in the rate of the Payment Premium as set forth in clauses (ii)
and (iii) above).  Notwithstanding anything to the contrary contained herein, in
the event of a voluntary partial prepayment made pursuant to Section 1.8(a) or
mandatory partial prepayment made in the event of a Liquidity Event or a Partial
Liquidity Event pursuant to Section 1.8(b)(ii), the Payment Premium shall be
calculated assuming the payment of all outstanding principal and accrued and
unpaid interest, whether or not such amounts are actually paid in connection
with the subject prepayment.”  
 
(d)           Section 1.8(b)(ii) of the Credit Agreement is deleted in its
entirety, and following is substituted in lieu thereof:
 
“(ii)         Liquidity Event; Partial Liquidity Event.  Upon the occurrence of
a Liquidity Event or Partial Liquidity Event, Borrowers shall immediately pay to
the Investment Manager, for the benefit of Lender, in respect of the Loan an
amount equal to fifty percent (50%) of the difference of (A) the net proceeds
received by MTM (or the applicable Borrower) in the Liquidity Event or Partial
Liquidity Event minus (B) Twenty Five Million Dollars ($25,000,0000), but not in
excess of all amounts due under the Loan as set forth in this Agreement,
including, without limitation, all costs and fees incurred as of the date of
payment, all accrued and unpaid interest, the principal outstanding as of the
date of such
 

--------------------------------------------------------------------------------


 
payment, and the applicable Payment Premium. The payments made pursuant to this
Section 1.8(b)(ii) shall be applied in accordance with Section 1.9.”
 
(e)           Section 6.3 of the Credit Agreement is deleted in its entirety,
and the following is substituted in lieu thereof:
 
“6.3 Financial Covenants.  Until termination of this Agreement and the full and
final payment and satisfaction of all Obligations, each Borrower agrees:


(a)           Minimum Liquidation Multiple.  Each Borrower covenants that the
Liquidation Multiple calculated as of the last day of each fiscal month of
Borrower shall be no less than 1.08:1.00.
 
(b)           Minimum EBITDA.  Each Borrower covenants that as of the last day
of each fiscal quarter, for the fiscal quarter then ended, Borrowers’ EBITDA
shall not be less than the amounts set forth in the table below:
 
 
The Fiscal Quarter Ending On:
 
Minimum EBITDA
 
September 30, 2007
 
$720,000
 
December 31, 2007
 
$1,584,000
 
March 31, 2008
 
$1,656,000
 
June 30, 2008
 
$1,800,000
 
September 30, 2008
 
$1,800,000
 
December 31, 2008
 
$1,800,000
 
March 31, 2009
 
$1,800,000
 
June 30, 2009
 
$1,800,000
 


 
(c)           Maximum Total Funded Indebtedness to EBITDA.  Each Borrower
covenants that (A) the ratio of Total Funded Indebtedness, calculated as of
March 31, 2008, to EBITDA, calculated as of March 31, 2008 for the preceding
four fiscal quarters then ended, shall be no more than 4.40:1.00, and (B) the
ratio of Total Funded Indebtedness, calculated as of the last day of each fiscal
quarter ending after March 31, 2008, to EBITDA, calculated as of the last day of
each fiscal quarter ending after March 31, 2008, for the preceding four fiscal
quarters then ended, shall be no more than 4.40:1.00.


(d)           Excess Cash/Marketable Securities plus Availability.  Each
Borrower covenants that on the last day of each calendar month that the sum of
(A) the amount of cash or marketable securities permitted by Section 14.1.4 of
the GE Financing Agreement, plus (B) the difference between (i) the Borrowing
Base (as defined in the GE
 

--------------------------------------------------------------------------------


 
Financing Agreement) on such date, minus (ii) the sum of (a) the Swingline Loan
(as defined in the GE Financing Agreement), (b) the Floorplan Shortfall (as
defined in the GE Financing Agreement), (c) the Letter of Credit Exposure (as
defined in the GE Financing Agreement) on such date (except to the extent that a
Revolving Loan Advance (as defined in the GE Financing Agreement) will be used
immediately to reimburse Letter of Credit Issuer (as defined in the GE Financing
Agreement) for unreimbursed draws on a Letter of Credit (as defined in the GE
Financing Agreement)), (d) without duplication, the outstanding Aggregate
Revolving Loans (as defined in the GE Financing Agreement), (e) the amount of
the Other Creditor Indebtedness (as defined in the GE Financing Agreement)
(unless an intercreditor agreement in form and substance satisfactory to GE has
been executed between GE and the holder of such Other Creditor Indebtedness),
and (f) the amount of Bid Bonds (as defined in the GE Financing Agreement),
shall be greater than or equal to $1,350,000.”
 
(f)           Section 7.1(c) of the Credit Agreement is hereby amended by
deleting the phrase “(other than Overadvances (as defined in the CIT Financing
Agreement) which are cured within three (3) days)” contained therein.


Section Two.  Amendment of Credit Agreement Definitions.  Annex A of the Credit
Agreement is amended by (i) deleting the terms Consolidated EBITDA, Consolidated
Fixed Charge Coverage Ratio, Consolidated Fixed Charges, Consolidated Senior
Leverage, Consulting Charges and Textron, (ii) adding the terms Capital
Expenditure Equivalent, Dilution, EBITDA, GE, GE Financing Agreement, Interest
Expense, Liquidation Multiple, Net Recovery, Net Income, Partial Liquidity
Event, Second Amendment Date and Total Funded Indebtedness and the definitions
thereof as set forth below, in the appropriate alphabetical order, and (iii)
deleting the definitions of the terms Acquisition Conditions, Capital
Expenditure Liquidity Event, Senior Bank Indebtedness, Senior Indebtedness,
Subordination Agreement and Warrant, and substituting the following in lieu
thereof:
 
“Acquisition Conditions” shall mean, with respect to any Permitted Acquisition,
that (i) Borrowers shall have given Investment Manager not less than twenty (20)
days prior written notice of the intention of the applicable acquiring Borrower,
or an entity organized by the applicable acquiring Borrower for the purpose of
making such Permitted Acquisition (each a “Buyer”) to consummate such Permitted
Acquisition, which notice shall include, in reasonable detail (x) a description
of such Permitted Acquisition, (y) a statement of the Buyer’s expected sources
and uses of cash pertaining to such Permitted Acquisition, which sources and
uses shall be reasonably satisfactory to Investment Manager, and (z) a
calculation, certified by Buyer’s chief executive officer or chief financial
officer, showing that on a pro forma basis, after giving effect to such
Permitted Acquisition, the Borrowers and their Subsidiaries on a consolidated
basis shall be in compliance with Section 6.3 (it being understood that no such
chief executive officer or chief financial officer shall have any personal
liability to Investment Manager or Lender hereunder with respect to any such
certificates if such officer believes in good faith that the information set
forth therein is accurate), (ii) if the sources of cash reflected in the
statement described in clause (y) above include the proceeds of (A) Indebtedness
(other than the Loan or Senior Indebtedness), such Indebtedness shall be
unsecured and Borrowers shall have used commercially reasonable efforts to cause
the holders of such Indebtedness to execute and deliver a subordination
agreement to and in favor of Investment Manager, in form and substance
acceptable to Investment Manager; provided that no such subordination agreement
shall be required in connection with the NEXL Acquisition (Indebtedness pursuant
to this subsection, “Permitted Acquisition
 

--------------------------------------------------------------------------------


 
Indebtedness”), or (B) Senior Indebtedness to GE, then the certification
described in clause (z) above shall also include a calculation showing that
immediately after giving effect to the borrowing of such Indebtedness,
availability under the GE Financing Agreement shall not be less than $2,000,000,
(iii) Investment Manager shall have received and reviewed to its satisfaction
copies of all of the applicable acquisition documents, (iv) Investment Manager
shall have received the results of a UCC, tax and judgment lien search, and
pending litigation search, against the Target and (v) the Buyer or the Target,
as the case may be, shall have (1) become a Borrower pursuant to a joinder
agreement executed and delivered by it, in form and substance satisfactory to
Investment Manager and (2) granted to Investment Manager, for the benefit of
Lender, as collateral security for all Obligations, and Investment Manager shall
have a perfected, a first priority lien (subject to the Senior Indebtedness) on
and security interest in all of its personal property and real property (if so
requested by Investment Manager).
 
"Capital Expenditure" means an expenditure for an asset that must be depreciated
or amortized under GAAP, or for any asset that under GAAP must be treated as a
capital asset. An expenditure for purposes of this definition includes any
deferred or seller financed portion of the purchase price of an asset and
includes the Capital Expenditure Equivalent of a Capital Lease.  Capital
Expenditures do not include any expenditure made with insurance proceeds to the
extent used to replace or repair damaged fixed assets and plant equipment.
 
"Capital Expenditure Equivalent" of a Capital Lease is the amount which would
have been the aggregate cost of the property leased if it had been purchased
rather than leased.
 
"Dilution" means the rolling 12-month Dollar amount of dilution expressed as a
percentage as determined by GE in its sole discretion as set forth in GE’s most
recent field exam.
 
"EBITDA" means, for any period of calculation, an amount equal to (A) the sum of
(i) Net Income, (ii) Interest Expense, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense, (vi) non-cash charges relating
to any share-based compensation awards, to the extent such non-cash charges were
expensed during such period in accordance with SFAS 123R or are required to be
shown as an expense in any financial statements for periods prior to the
effective date of SFAS 123R, and (vii) actual cash and non-cash nonrecurring
severance and actual cash and non-cash nonrecurring restructuring charges for
such period up to $250,000 in the aggregate in a fiscal quarter and up to
$750,000 in the aggregate during the term of this Agreement, plus (B), the sum
of (i) all nonrecurring losses under GAAP, and (ii) all extraordinary losses not
otherwise related to the continuing operations of the Borrowers in such period,
minus (C) the sum of (i) all nonrecurring gains under GAAP, and (ii) all
extraordinary gains and income not otherwise related to the continuing
operations of the Borrowers in such period.
 
“GE” means GE Commercial Distribution Finance Corporation, as administrative
agent for itself and the other lenders under the GE Financing Agreement.
 
“GE Financing Agreement” means that certain Financing Agreement dated August 21,
2007, by and among GE, the Borrowers and the other parties thereto, as amended,
modified, restated or replaced from time to time.
 

--------------------------------------------------------------------------------


 
"Interest Expense" means for any period of calculation, all interest, whether
paid in cash or accrued as a liability, but without duplication, on Total
Indebtedness during such period.
 
"Liquidation Multiple" means (I) Net Recovery divided by (II) the lesser of (A)
the amount of the Aggregate Revolving Loan Commitment (as defined in the GE
Financing Agreement) as of the last day of the most recently completed fiscal
month and (B) the Borrowing Base (as defined in the GE Financing Agreement) as
shown in the Borrowing Base Certificate provided to GE closest to (but not
after) the end of the most recently completed fiscal month.
 
“Liquidity Event” means the issuance after the Closing Date by any Borrower of
indebtedness for borrowed money or the sale by any Borrower of equity securities
in a public offering or in a private sale to a Person that is not a Borrower for
cash in which (A) such Borrower receives aggregate net proceeds in excess of
Twenty-Five Million Dollars ($25,000,000) and (B) such excess shall be
sufficient to pay the Payment Premium in full; provided none of the following
events shall constitute a Liquidity Event: (i) the issuance of equity securities
in connection with MTM’s Series A Preferred Stock (including upon conversion
of  such stock, the payment of “in kind” dividends, the issuance of shares upon
the exercise of warrants or the operation of anti-dilution provisions), (ii) the
issuance, vesting or exercise of board, employee, management and consultant
equity incentives, (iii) the incurrence by Borrowers of Senior Indebtedness, the
Obligations, or short term inventory, receivables or vendor financing and the
issuance and sale of the Warrant, (iv) the issuance of acquisition consideration
and related earn-outs, notes and similar payments, (v) the issuance of
securities upon the exercise of the Warrant or any warrant issued by MTM on or
prior to the Closing Date or (vi) the issuance and sale of Series A-5 Preferred
Stock and warrants by MTM in the Series A-5 Financing.”
 
"Net Recovery" means a Dollar amount equal to:  (I) (A) 100% of the face amount
of all Accounts (as defined in the GE Financing Agreement) of Borrowers minus
the bad debt reserve, as set forth in the Financial Statements for the most
recently ended fiscal month, multiplied by (B) 100% minus (i) Dilution
multiplied by 2 plus (ii) 5% of the amount determined in clause (I)(B)(i), plus
(II) the Floorplan Inventory Value (as defined in the GE Financing Agreement) as
calculated by GE, as of the last day of the most recently completed fiscal
month, plus (III) 50% multiplied by total aggregate wholesale invoice price of
all of Borrowers’ Inventory that is not financed under the Floorplan Loan
Facility (as defined in the GE Financing Agreement) and the Interim Floorplan
Loan Facility (as defined in the GE Financing Agreement), as shown in the
Financial Statements for the most recently completed fiscal month, and minus
(IV) $1,000,000.
 
"Net Income" means, for any period of calculation, "net income" as determined in
accordance with GAAP.
 
“Partial Liquidity Event” means the issuance after the Closing Date by any
Borrower of indebtedness for borrowed money or the sale by any Borrower of
equity securities in a public offering or in a private sale to a Person that is
not a Borrower for cash in which (A) such Borrower receives aggregate net
proceeds in excess of Twenty-Five Million Dollars ($25,000,000) and (B) such
excess shall not be sufficient to pay the Payment Premium in full; provided none
of the following events shall constitute a Liquidity Event: (i) the issuance of
equity securities in connection with MTM’s Series A Preferred Stock (including
upon conversion of  such stock, the payment of “in kind” dividends, the
 

--------------------------------------------------------------------------------


 
issuance of shares upon the exercise of warrants or the operation of
anti-dilution provisions), (ii) the issuance, vesting or exercise of board,
employee, management and consultant equity incentives, (iii) the incurrence by
Borrowers of Senior Indebtedness, the Obligations, or short term inventory,
receivables or vendor financing and the issuance and sale of the Warrant, (iv)
the issuance of acquisition consideration and related earn-outs, notes and
similar payments, (v) the issuance of securities upon the exercise of the
Warrant or any warrant issued by MTM on or prior to the Closing Date or (vi) the
issuance and sale of Series A-5 Preferred Stock and warrants by MTM in the
Series A-5 Financing.”
 
“Second Amendment Date” shall mean August 21, 2007.
 
“Senior Bank Indebtedness” means, collectively, Indebtedness described in clause
(i) of the definition of Senior Indebtedness, and any renewals, refinancings or
replacements of such Indebtedness, so long as the aggregate principal amount of
such Indebtedness does not at any time exceed $37,000,000.
 
“Senior Indebtedness” means, collectively, (i) Indebtedness to GE and the other
lenders named in the GE Financing Agreement, (ii) Indebtedness to Ingram and any
other vendor to any Borrower, in the case of (i) and (ii), which is secured on a
basis that is senior to the lien and security interest of Lender, and (iii) any
renewals, refinancings or replacements of the Indebtedness described in (i)
above so long as the aggregate principal amount of Senior Indebtedness does not
at any time exceed $37,000,000.
 
“Subordination Agreement” means that certain Subordination Agreement dated as of
the Second Amendment Date, executed by Investment Manager in favor of GE, as
administrative agent for certain lenders, as the same may be amended, modified,
supplemented or restated from time to time, or any other subordination or
intercreditor agreement entered into between Investment Manager and any holder
of Senior Bank Indebtedness in replacement thereof.
 
"Total Funded Indebtedness" means the sum of the following, without duplication
(i) outstanding principal and interest of the Senior Bank Indebtedness
(including any fees paid to GE or any Senior Lender in connection with the
execution and delivery of the GE Financing Agreement) excluding the principal
outstanding under the Aggregate Floorplan Loan Facility (as defined in the GE
Financing Agreement) and, without duplication, the Interim Floorplan Loan
Facility (as defined in the GE Financing Agreement) and unfunded Approvals (as
defined in the GE Financing Agreement), (ii) the face amount of any letters of
credit issued on the account of any Borrower, (iii) the aggregate outstanding
principal balance of all other Indebtedness for borrowed money, including,
without limitation, the Capital Expenditure Equivalent, and (iv) the maximum
amount payable under any guaranty executed by a Borrower, but, excluding, the
Obligations and any Subordinated Debt if a Subordination Agreement is in effect.
 
“Warrant” has the meaning ascribed to it in Section 1.2 and from and after the
Second Amendment Date, all references to “Warrant” herein shall also includes
the Warrant to Purchase Stock issued by MTM to Lender on the Second Amendment
Date.
 
Section Three.  Release of Claims.  To induce the Investment Manager and the
Lender to enter into this Amendment, each of the Borrowers hereby agrees as
follows:
 
(a)           each Borrower hereby represents and warrants that there are no
known claims, causes of action, suits, debts, liens, obligations, liabilities,
demands, losses, costs and expenses (including attorneys'
 

--------------------------------------------------------------------------------


 
fees) of any kind, character or nature whatsoever, fixed or contingent, which
such Borrower may have or claims to have against Investment Manager or Lender,
which may arise out of or be connected with any act of commission or omission of
Investment Manager or Lender, existing or occurring on or prior to the date of
this Amendment.
 
(b)           each Borrower hereby releases, waives and forever discharges and
relieves Investment Manager and Lender and all their respective parents,
subsidiaries and affiliates and the officers, directors, agents, attorneys and
employees of each of the foregoing (hereinafter “Releasees”) from any and all
claims, liabilities, demands, actions, suits, covenants, losses, costs, offsets
and defenses of any nature and kind whatsoever, whether at law or equity of
otherwise, whether known or unknown, which such Borrower ever had, now has, or
have been caused by any act of commission or omission of Investment Manager or
Lender, existing or occurring on or prior to the date of this Agreement, against
or related to the Releasees.
 
Section Four.  Representations and Warranties.  To induce the Investment Manager
and the Lender to enter into this Amendment, each of the Borrowers hereby
warrants and represents to the Investment Manager and the Lenders as follows:
 
(a)     all of the representations and warranties contained in the Credit
Agreement and each other Loan Document to which such Borrower is a party
continue to be true and correct in all material respects as of the date hereof,
as if repeated as of the date hereof, and (ii) to the extent of changes
resulting from transactions expressly permitted by the Credit Agreement, this
Amendment or any of the other Loan Documents, or to the extent that such
representations and warranties are expressly made only as of an earlier date;
 
(b)     the execution, delivery and performance of this Amendment by such
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action, and such Borrower has received all necessary
consents and approvals, if any are required, for the execution and delivery of
this Amendment;
 
(c)     upon the execution of this Amendment, this Amendment shall constitute
the legal, valid and binding obligation of such Borrower, enforceable against
such Borrower in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) general principles of equity; and
 
(d)     neither the execution and delivery of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will (i) violate any law or regulation applicable to any
Borrower, (ii) cause a violation by any Borrower of any order or decree of any
court or government instrumentality applicable to it, (iii) conflict with, or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or other material agreement or material instrument to which any
Borrower is a party or by which it may be bound, (iv) result in the creation or
imposition of any lien, charge, or encumbrance upon any of the property of any
Borrower, except in favor of the Investment Manager and the Lender, to secure
the Obligations, (v) violate any provision of the Certificate of Incorporation,
By-Laws or any capital stock provisions of any Borrower, or (vi) be reasonably
likely to have a Material Adverse Effect.
 
Section Five.  General Provisions.
 
(a)           Except as herein expressly amended, the Credit Agreement and all
other agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 

--------------------------------------------------------------------------------


 
(b)           To induce the Investment Manager and the Lender to enter into this
Amendment, the Borrowers, jointly and severally, represent and warrant to the
Investment Manager and the Lender that no Event of Default has occurred.
 
(c)           This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
 
(d)           This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to the conflicts
of law principles thereof.
 
(e)           The effectiveness of this Amendment is conditioned on receipt by
Investment Manager of each of the following:  (i) this Amendment, a Warrant to
Purchase Stock in the form attached hereto as Exhibit B, each duly executed by
the Borrowers party thereto, (ii) payment of a one-time modification fee in the
amount of $250,000, which fee shall be fully earned when paid and shall be in
addition to, and not in lieu of, any other fees payable under the Credit
Agreement or any of the  other Loan Documents, (iii) payment of all fees and
expenses  which are due and payable pursuant to Section 1.6 of the Credit
Agreement.
 


 
[Signature Pages Follow]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties to this Amendment have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.
 



 
MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent, and as successor by
merger with each of MTM Technologies (California),
Inc., and MTM Technologies (Texas), Inc.
         
By:
    /s/   
Name:
Title:
J.W. Braukman III
Senior Vice President and
Chief Financial Officer
         
MTM TECHNOLOGIES (US), INC.
         
By:
    /s/   
Name:
Title:
J.W. Braukman III
Senior Vice President and
Chief Financial Officer
         
INFO SYSTEMS, INC.
         
By:
    /s/   
Name:
Title:
J.W. Braukman III
Senior Vice President and
Chief Financial Officer
         
MTM TECHNOLOGIES (MASSACHUSETTS), LLC
         
By:
    /s/   
Name:
Title:
J.W. Braukman III
Senior Vice President and
Chief Financial Officer






--------------------------------------------------------------------------------







 
COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,
as Investment Manager
         
By:
    /s/   
Name:
Title:
           
NATIONAL ELECTRICAL BENEFIT FUND,
as Lender
By:  Columbia Partners, L.L.C.
Investment Management, its Authorized Signatory
         
By:
    /s/   
Name:
Title:
 


 